       Case 7:17-cv-08943-CS-JCM Document 576 Filed 06/01/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED PEOPLE,
SPRING VALLEY BRANCH; JULIO
CLERVEAUX; CHEVON DOS REIS; ERIC
GOODWIN; JOSE VITELIO GREGORIO;
DOROTHY MILLER; and HILLARY MOREAU,
                                                                      ORDER
                                            Plaintiffs,
                                                                 No. 17-CV-8943 (CS)
        - against -

EAST RAMAPO CENTRAL SCHOOL
DISTRICT,

                                             Defendant.
-------------------------------------------------------------x

Appearances:

Claudia T. Salomon
Corey A. Calabrese
Andrej Novakovski
Latham & Watkins LLP
New York, New York

Marc Zubick
Russell Mangas
Latham & Watkins LLP
Chicago, Illinois

Andrew Clubok
Latham & Watkins LLP
Washington, D.C.

Arthur Eisenberg
Perry Grossman
New York Civil Liberties Union Foundation
New York, New York
Counsel for Plaintiff
        Case 7:17-cv-08943-CS-JCM Document 576 Filed 06/01/20 Page 2 of 11



David J. Butler
Randall Levine
Morgan, Lewis & Bockius LLP
New York, New York
Washington, D.C.

William S.D. Cravens
Clara Kollm
Morgan, Lewis & Bockius LLP
Washington, D.C.
Counsel for Defendant

Seibel, J.

         Before the Court is Defendant’s emergency motion to stay the Court’s May 25, 2020

Decision and Order pending appeal. (Doc. 571.)

I.       BACKGROUND

         On November 16, 2017, Plaintiffs filed a Complaint alleging that the at-large election

system used by Defendant East Ramapo Central School District (the “District”) denies to black

and Latino voters an equal opportunity to participate in the political process and elect candidates

of their choice to the District’s Board of Education (the “Board”), in violation of section 2 of the

Voting Rights Act (“Section 2”). (Doc. 1.) Plaintiffs sought to enjoin any future elections under

the at-large system and compel Defendant to replace the at-large system with a ward system. (Id.

¶ 7.)

         A bench trial was held before this Court with closing arguments heard March 24, 2020.

(See Minute Entry dated Mar. 24, 2020.) On May 25, 2020, the Court entered a Decision and

Order finding that Plaintiffs had convincingly proved their case of vote dilution, enjoining the

Board election scheduled for June 9, 2020, and ordering the District to propose a remedial plan

within thirty days. (Doc. 568 (“Decision & Order”) ¶¶ 87-88.)




                                                     2
       Case 7:17-cv-08943-CS-JCM Document 576 Filed 06/01/20 Page 3 of 11



        On May 27, 2020, Defendant filed a notice of appeal from the Decision and Order. (Doc.

569.) On May 28, Defendant made an emergency motion to stay the Decision and Order, (Doc.

571), and filed a memorandum of law in support, (Doc. 572 (“D’s Mem.”)). That same day I

ordered Plaintiffs to oppose by May 30, (Doc. 573), and thereafter Plaintiffs timely did so, (Doc.

575 (“Ps’ Opp.”)).

II.     LEGAL STANDARD

        Courts consider four factors when deciding to issue a stay pending appeal:

        “(1) whether the stay applicant has made a strong showing that he is likely to
        succeed on the merits; (2) whether the applicant will be irreparably injured absent
        a stay; (3) whether issuance of the stay will substantially injure the other parties
        interested in the proceeding; and (4) where the public interest lies.”

In re World Trade Ctr. Disaster Site Litig., 503 F.3d 167, 170 (2d Cir. 2007) (footnote omitted)

(quoting Hilton v. Braunskill, 481 U.S. 770, 776 (1987)). The likelihood of success on the merits

and irreparably injury are the most critical factors. Nken v. Holder, 556 U.S. 418, 434 (2009).

“The party requesting a stay bears the burden of showing that the circumstances justify an

exercise of that discretion.” Id. at 433-34.

III.    DISCUSSION

        Defendant contends that the Court should lift its injunction of the District’s June 9

election, (see D’s Mem. at 5-12), and that the Court’s Order requiring it to submit a districting

proposal should be stayed pending appeal, (see id. at 12-21). As to the first request, Defendant’s

analysis is divorced from the four factors articulated above– so it has not shown that the

circumstances justify an exercise of the Court’s discretion – but I consider Defendant’s

arguments in connection with its overall likelihood of success on the merits.




                                                     3
      Case 7:17-cv-08943-CS-JCM Document 576 Filed 06/01/20 Page 4 of 11



                Likelihood of Success on the Merits

                1.      Injunction of the June 9 Election

        The District argues that federal courts are generally prohibited from enjoining imminent

elections, so it is likely to succeed on the merits of its appeal as to the June 9 injunction. But it is

the “unusual case in which a court would be justified in not taking appropriate action to insure that

no further elections are conducted under the invalid plan,” Reynolds v. Sims, 377 U.S. 533, 585

(1964), and although the Supreme Court has “recognized that the substantial risk of voter confusion

arising from changes to election law or procedures on the eve of an election may warrant a stay

pending appeal,” Covington v. North Carolina, No. 15-CV-399, 2018 WL 604732, at *7 (M.D.N.C.

Jan. 26, 2018) (per curiam) (emphasis added), such a stay is not required here.

        Plaintiffs’ intent to seek an injunction has been clear since November 16, 2017. (See

Doc. 1.) In its opposition to Plaintiffs’ motion for a preliminary injunction filed February 19,

2018, Defendant argued “it is generally against the public interest to interfere with upcoming

elections unless absolutely necessary,” citing preliminary injunction cases. (Doc. 76 at 38-39.)

Then, more than two years passed and Defendant failed to raise this issue again. Indeed,

Plaintiffs specifically asked for that relief in their pretrial proposed findings of fact and

conclusions of law. Defendant had every opportunity to argue that an injunction would not be

appropriate – in the run-up to trial, through the motions in limine, in its pretrial or posttrial

proposed findings of facts and conclusions of law, or at trial – yet it chose not to do so until the

instant application. It also had every opportunity to prepare for a possible injunction. Now, after

the Decision and Order following the bench trial has issued, Defendant for the first time raises

legal objections to what Plaintiffs sought all along. That Defendant chose to put all its eggs in

the basket of prevailing at trial is no reason to prolong the disenfranchisement of minority voters.




                                                       4
      Case 7:17-cv-08943-CS-JCM Document 576 Filed 06/01/20 Page 5 of 11



       In any event, Defendant’s arguments are unavailing. Defendant raises concerns that the

injunction will disrupt the election process, create confusion and delays, pose administrative

challenges, and cause waste. But the cases Defendant cites have circumstances risking voter

confusion or involving complicated changes in voting procedures that are not present here. See

Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1206-07 (2020) (per

curiam) (injunction changed voting rules and imposed gag order on election officials five days

before election, granting relief not even requested by plaintiffs); Purcell v. Gonzalez, 549 U.S. 1,

3 (2006) (per curiam) (Court of Appeals had enjoined voter identification requirements without

giving reasons, which could result in voters staying home); Veasey v. Abbott, 830 F.3d 216, 272

(5th Cir. 2016) (en banc) (where further findings and conclusions were required as to statewide

voter-identification requirements, district court’s remedy (if any) would be made effective after

next election); Veasey v. Perry, 769 F.3d 890, 891-92 (5th Cir. 2014) (staying injunction that

required change to statewide voter-identification requirements), motion to vacate denied, 135 S.

Ct. 9 (2014); Colon-Marrero v. Conty-Perez, 703 F.3d 134, 136 (1st Cir. 2012) (per curiam)

(injunction would have “order[ed] the immediate reinstatement of the more than 300,000 voters

[in Puerto Rico] who had been stricken from the registration roll”); Sw. Voter Registration Educ.

Project v. Shelley, 344 F.3d 914, 919 (9th Cir. 2003) (per curiam) (in statewide election, new

technology would be needed in numerous counties, and “enormous resources” had already been

expended on election materials and hiring and training of poll workers); Silberberg v. Bd. of

Elections, 216 F. Supp. 3d 411, 421 (S.D.N.Y. 2016) (injunction would affect 5,300 poll sites

and 60,000 trained poll workers in a statewide general election); Konst v. New York, No. 92-CV-

615, 1992 WL 281092, at *2 (W.D.N.Y. Oct. 7, 1992) (at time pro se litigant filed complaint,

legislature had passed and Justice Department had pre-cleared challenged apportionment plan




                                                     5
      Case 7:17-cv-08943-CS-JCM Document 576 Filed 06/01/20 Page 6 of 11



months before, filing deadlines had passed, and primary election was five days away; injunction

against general election would require primary to be redone).1

       Here, there is no complication or confusion. The injunction has simply put a full stop to

the Board election. There is no change of wording or election protocols; due dates and

procedures for returning mail-in ballots are unchanged; no ballots need to be reprinted; no

polling place personnel must be trained or retrained. Rather, the election may proceed as

planned, and the District simply need not tally any votes received for Board seats.2 Indeed,

given the publicity around the injunction, to stay it now and reinstate the election would likely

create more confusion.

       Defendant’s reliance on Goosby v. Town Bd. of Hempstead, 981 F. Supp. 751 (E.D.N.Y.

1997), aff’d, 180 F.3d 476 (2d Cir. 1999), is also misplaced. On February 20, 1997, after a

bench trial, the court ordered a remedial plan to be proposed. 981 F. Supp. at 754. On

September 16, the plaintiffs moved to preliminarily enjoin the election scheduled for November

7. Id. at 762. On October 20, the court entered the remedial plan but did not enjoin the election,

noting that it was three weeks away. Id. at 763. But here, as discussed, Plaintiffs’ request for an




       1
         Some of these and other cases cited by Defendant are inapt because they involve a
preliminary injunction, not a posttrial decision on the merits. See, e.g., Flores v. Town of Islip,
382 F. Supp. 3d 197, 205 (E.D.N.Y. 2019); Diaz v. Silver, 932 F. Supp. 462, 465 (E.D.N.Y.
1996) (per curiam). There are other major distinctions between this case and Flores, on which
Defendant heavily relies. For example, there the plaintiff sought not only a preliminary
injunction against the upcoming election under the at-large system but also the imposition of a
ward system on a temporary basis, see 382 F. Supp. 3d at 228, 246, and the plaintiff had
inexcusably delayed in requesting that relief, see id. at 250.
       2
          I have previously suggested that Defendant may wish to inform the electorate as to the
status of this election. (See Doc. 573.) The Court is confident that the District can, in a manner
not unduly onerous, make voters aware that the votes on the District’s budget and the Finklestein
Memorial Library trustee will go forward.



                                                      6
      Case 7:17-cv-08943-CS-JCM Document 576 Filed 06/01/20 Page 7 of 11



injunction comes as no surprise. As Plaintiffs point out, in October 2019 they requested a trial

date “in light of the upcoming May 2020 School Board elections,” (Doc. 434 at 1), the Court

scheduled trial accordingly, and I informed the parties that a decision would issue before the

election. (Tr. at 2912:20-22.)3 And yet, as described above, Defendant failed to object to, or

prepare for, a possible injunction. Further, in Goosby the plaintiffs sought an injunction against

the imminent election because they believed they would otherwise have to wait two years until

the next regular election, and the court felt an injunction was unnecessary because a special

election could be held in the interim. See 981 F. Supp. at 763. As it turned out, however, the

appeals did not conclude, and the special election could not be held, until three years later.

While I certainly hope no similar delay will occur here, and while keeping the current Board in

place indefinitely is not ideal, continuing to hold illegal elections is even less desirable.

       Accordingly, Defendant has not shown a likelihood of success on the merits as to lifting

the injunction of the June 9 election.4

                 2.      Districting Proposal Order and Further Proceedings

       Essentially for the reasons described by Plaintiffs, (Ps’ Opp. at 13-20), Defendant has not

shown a likelihood of success as to its appeal from the Court’s districting proposal order. In

order to expedite this ruling so that Defendant can appeal if it wishes, I will not elaborate further




       3
           “Tr.” refers to the transcript of the bench trial.
       4
           I have also considered Defendant’s argument that the changes to the 2020 election
necessitated by the COVID-19 pandemic somehow eviscerate or undermine the Court’s
conclusion that the District’s election system violates Section 2, (see D’s Mem. at 10-12), and I
find it to be without merit. Not only is the notion that the special mail-in process might
somehow cleanse the violation speculative – perhaps fanciful – but the problem is the at-large
system, which is unchanged under the pandemic election procedures.



                                                         7
      Case 7:17-cv-08943-CS-JCM Document 576 Filed 06/01/20 Page 8 of 11



except to observe that Defendant’s arguments distort the trial record and attempt to recast factual

findings as legal decisions.

       Defendant suggests that the Court’s order directing it to propose a ward system is

“potentially unlawful.” (D’s Mem. at 18.) First, at no point in this litigation has Defendant

proposed an alternative election system or even taken on Plaintiffs’ repeated requests for a ward

system. (See, e.g., Doc. 1 ¶ 7; Doc. 455 ¶ 217.)5 Second, the Goosby court ordered the

defendant town to propose a remedial plan dividing the town into six single-member districts,

Goosby v. Town Bd. of Hempstead, 956 F. Supp. 326, 356 (E.D.N.Y. 1997), aff’d, 180 F.3d 476,

and the Second Circuit affirmed in all respects, 180 F.3d at 498.

       Thus, Defendant has not shown a likelihood of success on the merits as to its appeal from

the order directing it to propose a districting system.

               Irreparable Injury to Defendant

       Defendant argues that it will be irreparably harmed absent a stay because it “will have to

bear substantial costs and divert administrative and policy maker attention and resources,”

including by hiring a demographer and working on proposals within thirty days. (D’s Mem. at

18.) “[T]he argument that potentially wasted and diverted staff resources constitutes irreparable

harm has been held meritless,” because it “would almost always result in a finding of irreparable

harm.” Nat. Res. Def. Council, Inc., v. U.S. Food & Drug Admin., 884 F. Supp. 2d 108, 124

(S.D.N.Y. 2012) (internal quotation marks omitted). The same is true of the monetary cost of


       5
         If I had jurisdiction to modify my Decision and Order – and I am not sure that I do,
given the filing of the notice of appeal – I would entertain an application by Defendant to submit
an additional proposal to remedy the Section 2 violation without creating a ward system. If
Defendant wishes to make such an application, it should address whether I am permitted to
consider it. To be clear, I am referring to an alternative proposal in addition to, not in place of, a
proposal for a ward system. To allow only the latter would invite delay.



                                                      8
      Case 7:17-cv-08943-CS-JCM Document 576 Filed 06/01/20 Page 9 of 11



implementing the injunction. Church & Dwight Co. v. SPD Swiss Precision Diagnostics, GmbH,

No. 14-CV-585, 2015 WL 5051769, at *2 (S.D.N.Y. Aug. 26, 2015), aff’d, 843 F.3d 48 (2d Cir.

2016).6 Defendant’s general and vague objections have suggested no reason to depart from this

rule. The District long ago retained a demographer and a political scientist. Commercial

redistricting software is readily available. (PX 257 at 28:23-29:23; see Gill v. Whitford, 138 S.

Ct. 1916, 1941 (2018) (Kagan, J., concurring); Favors v. Cuomo, No. 11-CV-5632, 2015 WL

7075960, at *9 (E.D.N.Y. Feb. 8, 2015).)7 Defendant provides no details as to what burden the

Court’s order would impose and gives no reason to think that its demographer is unavailable or

that it was unaware that such an order might be coming down the pike. Finally, the thirty-day

window is reasonable. See North Carolina v. Covington, 138 S. Ct. 2548, 2550 (2018) (per curiam)

(one month); Pope v. County of Albany, 94 F. Supp. 3d 302, 353 (N.D.N.Y. 2015) (three weeks). An

application for more time, were I to entertain one, would require far more specificity from

Defendant.

       Thus, Defendant has failed to show irreparable harm.

                 Substantial Harm to Plaintiffs

       In a vote dilution case, “[a] restriction on the fundamental right to vote . . . constitutes

irreparable injury.” Mich. State A. Philip Randolph Inst. v. Johnson, 833 F.3d 656, 669 (6th Cir.

2016) (denying motion to stay pending appeal). Defendant, citing Goosby, 981 F. Supp. at 763,

argues that because a special election can be ordered in the future, Plaintiffs would not be




       6
          Further, given that the District has already expended prodigious amounts in litigating
this case (which it has every right to do), it is curious that the District has raised a seemingly
newfound desire to economize only at the remedy stage – which will entail a relatively small
additional cost.
       7
           “PX” refers to an exhibit offered by Plaintiffs and received at trial.


                                                        9
     Case 7:17-cv-08943-CS-JCM Document 576 Filed 06/01/20 Page 10 of 11



substantially harmed by a stay. (D’s Mem. at 20.) But I agree with Plaintiffs that Goosby is, as

noted above, a cautionary tale. Nearly four years passed in that case between the plaintiffs’

victory on the merits and the first election under a legal election system. If Goosby is the model,

Plaintiffs will suffer three more illegal Board elections – and black and Latino voters in the

District will have been disenfranchised for at least fifteen years. (See Decision & Order ¶ 16 (no

minority-preferred candidate has won a contested election since 2007).) Here, Plaintiffs’ harm is

substantial.

               Public Interest

       Defendant argues that the public interest lies with granting a stay because the thirty-day

timeframe “needlessly burdens” the District in light of the COVID-19 pandemic. (D’s Mem. at

20-21.) As discussed above, Defendant’s arguments related to its administrative responsibilities

are unavailing. Plaintiffs ably explain why the public interest weighs in favor of protecting the

franchise of minority voters, and I agree. (Ps’ Opp. at 24-25; see Ga. Coal. for People’s Agenda,

Inc. v. Kemp, 347 F. Supp. 3d 1251, 1268 (N.D. Ga. 2018); Fish v. Kobach, 189 F. Supp. 3d

1107, 1151 (D. Kan. 2016), aff’d, 840 F.3d 710 (10th Cir. 2016).) This factor decidedly weighs

against a stay because “remedying a Voting Rights Act violation is a compelling state interest.”

Goosby, 180 F.3d at 498.8




       8
         Where a political subdivision’s minority constituents have been denied equal access to
the electoral process, to call the obligation to right that wrong a “needless[] burden[]” is at least
tone-deaf. The “public” whose interests must be considered includes those who would be
burdened by another illegal election.


                                                      10
      Case 7:17-cv-08943-CS-JCM Document 576 Filed 06/01/20 Page 11 of 11



IV.    CONCLUSION

       For the foregoing reasons, Defendant’s emergency motion to stay the Court’s May 25,

2020 Decision and Order is DENIED. The Clerk of Court is respectfully directed to terminate

Doc. 571.

SO ORDERED.

Dated: June 1, 2020
       White Plains, New York
                                                  ________________________________
                                                       CATHY SEIBEL, U.S.D.J.




                                                 11
